Exhibit 10(a)

CLIFFS NATURAL RESOURCES INC. (formerly known as CLEVELAND-CLIFFS INC)

2005 VOLUNTARY NON-QUALIFIED
DEFERRED COMPENSATION PLAN
(EFFECTIVE AS OF JANUARY 1, 2005)

1

TABLE OF CONTENTS

Page

                         
ARTICLE I
  PURPOSE     1          
1.1
  Statement of Purpose; Effective Date.     1          
ARTICLE II
  DEFINITIONS     2          
2.1
  6-Month Date.     2          
2.2
  Account.     2          
2.3
  Base Salary.     2          
2.4
  Beneficiary.     2          
2.5
  Board.     2          
2.6
  Bonus.     2          
2.7
  Cash Award.     2          
2.8
  Cash Dividend Benefit.     2          
2.9
  Change in Control.     3          
2.10
  Code.     5          
2.11
  Committee.     5          
2.12
  Company.     5          
2.13
  Compensation.     5          
2.14
  Declared Rate.     5          
2.15
  Deferral Account.     5          
2.16
  Deferral Benefit.     5          
2.17
  Deferred Share Award Account.     5          
2.18
  Deferred Share Award Benefit.     5          
2.19
  Determination Date.     6          
2.20
  Disability.     6          
2.21
  Eligible Employee.     6          
2.22
  Emergency.     6          
2.23
  Employer.     6          
2.24
  Fair Market Value.     6          
2.25
  Matching Account.     6          
2.26
  Matching Amount.     6          
2.27
  Matching Formula.     6          
2.28
  1992 or 2007 Incentive Equity Plan.     7          
2.29
  Participant.     7          
2.30
  Participation Agreement.     7          
2.31
  Performance-Based Compensation.     7          
2.32
  Plan.     7          
2.33
  Plan Accounts.     7          
2.34
  Plan Year.     7          
2.35
  Profit Sharing Contribution.     7          
2.36
  Savings Plan.     7          
2.37
  Selected Affiliate.     7          
2.38
  Share.     8          
2.39
  Share Ownership Guidelines.     8          
2.40
  Share Award.     8          
2.41
  Subsidiary.     8          
2.42
  Termination of Service.     8          
2.43
  Unit.     8          
ARTICLE III
  ELIGIBILITY, PARTICIPATION AND DEFERRAL ELECTIONS     9          
3.1
  Eligibility.     9          
3.2
  Participation.     9          
3.3
  Deferral of Profit Sharing Contributions.     11          
3.4
  Ineligible Participant.     11          
3.5
  Persons Ceasing to be Eligible Employees.     12          
ARTICLE IV
  MATCHING AMOUNTS AND CREDITING OF DEFERRED             12  
 
  COMPENSATION, MATCHING AMOUNTS AND CASH AWARDS                
4.1
  Matching Amounts.     12          



  4.2   Crediting Deferred Compensation, Matching Amounts and Cash Awards. 12  

                 
ARTICLE V
  BENEFIT ACCOUNTS     13  
5.1
  Investment of Deferral and Matching Accounts.     13  
5.2
  Determination of Account.     13  
5.3
  Crediting of Interest.     13  
5.4
  Determination of Deferred Share Award Account.     13  
5.5
  Crediting and Deferral of Dividend Equivalents.     14  
5.6
  Statements.     14  
5.7
  Vesting of Account.     14  
ARTICLE VI
  PAYMENT OF BENEFITS     14  
6.1
  Payment of Deferral Benefit and Deferred Share Award Benefit.     14  
6.2
  Emergency Benefit.     14  
6.3
  Annual Installment Payments.     15  
6.4
  Form of Cash Dividend Benefit.     15  
6.5
  Form of Distribution Upon Death or Disability.     15  
6.6
  Share Ownership Guidelines.     15  
6.7
  Small Benefit.     16  
6.8
  Default Distribution Election.     16  
6.9
  Change in Control Distribution.     16  
6.10
  Transition Relief under Section 409A of the Code.     16  
ARTICLE VII
  BENEFICIARY DESIGNATION     16  
7.1
  Beneficiary Designation.     16  
7.2
  Amendments.     16  
7.3
  No Designation.     16  
7.4
  Effect of Payment.     17  
ARTICLE VIII
  ADMINISTRATION     17  
8.1
  Committee.     17  
8.2
  Agents.     17  
8.3
  Binding Effect of Decisions.     17  
8.4
  Indemnity of Committee.     17  
ARTICLE IX
  AMENDMENT AND TERMINATION OF PLAN     17  
9.1
  Amendment.     17  
9.2
  Termination.     18  
ARTICLE X
  MISCELLANEOUS     18  
10.1
  Funding.     18  
10.2
  Nonassignability.     18  
10.3
  Legal Fees and Expenses.     19  
10.4
  Withholding Taxes.     19  
10.5
  Captions.     20  
10.6
  Governing Law.     20  
10.7
  Successors.     20  
10.8
  Right to Continued Service.     20  
10.9
  Prior Plan Provisions.     20  
10.10
  Section 409A Compliance.     20  
ANNEX A
            A-1  
ARTICLE I
  ESTABLISHMENT     A-1  
A 1.1
  Establishment     A-1  
A 1.2
  Term of MSAP     A-1  
ARTICLE II
  DEFINITIONS     A-1  
A 2.1
  Special Definitions Applicable to the MSAP     A-1  
ARTICLE III
  PARTICIPATION     A-2  
A 3.1
  Participation     A-2  
A 3.2
  Duration of Participation     A-2  
ARTICLE IV
  DEFERRALS AND VOLUNTARY AMOUNTS     A-2  
A 4.1
  Amount of Deferral     A-2  
A 4.2
  Automatic Deferrals     A-2  
ARTICLE V
  MATCHING CONTRIBUTIONS     A-3  
A 5.1
  Matching Contributions     A-3  
ARTICLE VI
  PARTICIPANT ACCOUNTS     A-3  
A 6.1
  Establishment of Accounts     A-3  
A 6.2
  Crediting of Deferral Commitments and Matching Contributions     A-3  
A 6.3
  Determination of Accounts     A-4  
A 6.4
  Adjustments to Accounts     A-4  
A 6.5
  Statement of Accounts     A-4  
A 6.6
  Vesting of Accounts     A-5  
ARTICLE VII
  DISTRIBUTIONS     A-6  
A 7.1
  Distribution of Account     A-6  
A 7.3
  Form of Distribution     A-6  
A 7.4
  Facility of Payment     A-7  
A 7.6
  Payment of Small Accounts     A-7  
ANNEX B
            B-1  
ARTICLE I
  ESTABLISHMENT     B-1  
B 1.1
  Establishment     B-1  
B 1.2
  Term of OSAP     B-1  
ARTICLE II
  DEFINITIONS     B-1  
B 2.1
  Special Definitions Applicable to the OSAP     B-1  
ARTICLE III
  PARTICIPATION     B-2  
B 3.1
  Participation     B-2  
B 3.2
  Duration of Participation     B-2  
ARTICLE IV
  VOLUNTARY INVESTMENT OF DEFERRAL ACCOUNTS     B-2  
B 4.1
  Amount of Investment     B-2  
ARTICLE V
  MATCHING CONTRIBUTIONS     B-3  
B 5.1
  Matching Contributions     B-3  
ARTICLE VI
  PARTICIPANT ACCOUNTS     B-3  
B 6.1
  Establishment of Accounts     B-3  
B 6.2
  Crediting of Deferral Commitments and Matching Contributions     B-3  
B 6.3
  Determination of Accounts     B-4  
B 6.4
  Adjustments to Accounts     B-4  
B 6.5
  Statement of Accounts     B-4  
B 6.6
  Vesting of Accounts     B-5  
ARTICLE VII
  DISTRIBUTIONS     B-5  
B 7.1
  Distribution of Account     B-5  
B 7.3
  Form of Distribution     B-6  
B 7.4
  Facility of Payment     B-7  
B 7.6
  Payment of Small Accounts     B-7  

iv

2

CLIFFS NATURAL RESOURCES INC. (formerly known as CLEVELAND-CLIFFS INC)

2005 VOLUNTARY NON QUALIFIED
DEFERRED COMPENSATION PLAN
(EFFECTIVE AS OF JANUARY 1, 2005)

ARTICLE I

PURPOSE

1.1 Statement of Purpose; Effective Date. This is the Cliffs Natural Resources
Inc. (formerly known as Cleveland-Cliffs Inc) 2005 Voluntary Non Qualified
Deferred Compensation Plan, effective as of January 1, 2005 with respect to
(i) amounts deferred after December 31, 2004 and (ii) any amounts previously
deferred hereunder but which were not earned and vested prior to January 1,
2005, plus earnings and losses attributable thereto (the “Plan”), made in the
form of this amended and restated Plan and in related agreements between an
Employer and certain management and highly compensated employees. The purpose of
the Plan is to provide management and highly compensated employees of the
Employers with the option to defer the receipt of a portion of their regular
compensation, bonuses or performance shares payable for services rendered to the
Employer. In addition, the Plan contains as Annex A a Management Share
Acquisition Program (the “MSAP”), the purpose of which is to provide designated
management employees with the opportunity to make deferred purchases of shares
of the Company’s common stock through deferral of their bonuses. In order to
encourage participation in the MSAP, the Company will provide matching grants
for such deferrals. The MSAP shall be subject to the special terms and
conditions specified in Annex A. The Plan further contains as Annex B an Officer
Share Acquisition Program (the “OSAP”), the purpose of which is to provide
elected officers of the Company with the opportunity to make deferred purchases
of shares of the Company’s common stock through investment of all or a portion
of their Deferral Accounts under the Plan. In order to encourage participation
in the OSAP, the Company will provide matching grants for such elections. The
OSAP shall be subject to the special terms and conditions specified in Annex B.
It is intended that the Plan will assist in attracting and retaining qualified
individuals to serve as officers and key managers of the Employers.

The Accounts and Plan benefits of any Eligible Employee which were earned and
vested prior to January 1, 2005 (together with earnings, gains and losses
thereon), and the time, form and amount of payment thereof, shall be governed in
accordance with the terms of the Plan prior to this amendment and restatement
(i.e., as applicable, the Plan as amended and restated as of January 1, 2000 or
as originally effective as of June 1, 1989), and no provision of this amendment
and restatement (or, unless otherwise specifically provided therein, of any
future amendment to this Plan) shall have any impact on the time, form and
amount of payment of such Accounts and benefits.

1

ARTICLE II

DEFINITIONS

When used in this Plan and initially capitalized, except as may otherwise be
provided in the MSAP and the OSAP or otherwise defined herein, the following
words and phrases shall have the meanings indicated:

2.1 6-Month Date. “6-Month Date” means the first day next following six
(6) months after the date of a Participant’s Termination of Service.

2.2 Account. “Account” means the sum of a Participant’s Deferral Account,
Deferred Share Award Account and Matching Account under the Plan with respect to
(i) amounts deferred after December 31, 2004 and (ii) any amounts previously
deferred hereunder but which were not earned and vested prior to January 1,
2005, plus earnings and losses attributable thereto. “Account” does not include
the Accounts and Plan benefits of any Eligible Employee which were earned and
vested prior to January 1, 2005 (together with earnings, gains and losses
thereon).

2.3 Base Salary. “Base Salary” means a Participant’s base earnings paid by an
Employer to a Participant without regard to any increases or decreases in base
earnings as a result of an election to defer base earnings under this Plan, or
an election between benefits or cash provided under a plan of an Employer
maintained pursuant to Section 125 or 401(k) of the Code.

2.4 Beneficiary. “Beneficiary” means the person or persons designated or deemed
to be designated by the Participant pursuant to Article VII of the Plan and of
Annex A and Annex B to receive benefits payable under the Plan in the event of
the Participant’s death.

2.5 Board. “Board” means the Board of Directors of the Company.

2.6 Bonus. “Bonus” means a Participant’s annual bonus paid by an Employer to a
Participant under the Cleveland-Cliffs Inc Management Performance Incentive
Plan, Cleveland-Cliffs Inc Executive Management Performance Incentive Plan or
Mine Performance Bonus Plan without regard to any decreases as a result of an
election to defer all or any portion of a bonus under this Plan, or an election
between benefits or cash provided under a plan of an Employer maintained
pursuant to Section 401(k) of the Code.

2.7 Cash Award. “Cash Award” means any compensation payable in cash to an
Eligible Employee for his or her services to the Company or a Selected Affiliate
pursuant to the Company’s 1992 or 2007 Incentive Equity Plans.

2.8 Cash Dividend Benefit. “Cash Dividend Benefit” means a fixed date
distribution described in Section 5.5.

2

2.9 Change in Control.

(a) From January 1, 2005 through December 31, 2008, “Change in Control” means,
with respect to any Participant, the first to occur of any of the following
events:

(i) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act of 1934, as amended (the
“Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 30% or more of the combined
voting power of the then outstanding securities of the Company (“Voting Stock”)
during the 12-month period ending on the date of the most recent such
acquisition; provided, however, that for purposes of this Section 2.9(a)(i), the
following acquisitions shall not constitute a Change in Control: (A) any
issuance of Voting Stock of the Company directly from the Company that is
approved by the Incumbent Board (as defined in Section 2.9(a)(ii), below),
(B) any acquisition by the Company of Voting Stock of the Company, (C) any
acquisition of Voting Stock of the Company by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any Subsidiary, or
(D) any acquisition of Voting Stock of the Company by any Person pursuant to a
Business Combination (as defined in Section 2.9(a)(ii) below) that complies with
clauses (A), (B) and (C) of Section 2.9(a)(iii), below; or

(ii) individuals who, constitute the Board (the “Incumbent Board”) cease for any
reason to constitute at least a majority of the Board during any 12-month
period; provided, however, that any individual becoming a director, or
nomination for election by the Company’s shareholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board (either
by a specific vote or by approval of the proxy statement of the Company in which
such person is named as a nominee for director, without objection to such
nomination) shall be deemed to have been a member of the Incumbent Board; or

(iii) consummation of a reorganization, merger or consolidation involving the
Company, a sale or other disposition of all or substantially all of the assets
of the Company, or any other transaction involving the Company during the
12-month period ending on the date of the most recent such acquisition (each, a
“Business Combination”), unless, in each case, immediately following such
Business Combination, (A) all or substantially all of the individuals and
entities who were the beneficial owners of Voting Stock of the Company
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 55% of the combined voting power of the then outstanding
shares of Voting Stock of the entity resulting from such Business Combination
(including, without limitation, an entity which as a result of such transaction
owns the Company or all or substantially all of the Company’s assets either
directly or through one or more subsidiaries) in substantially the same
proportions relative to each other as their ownership, immediately prior to such
Business Combination, of the Voting Stock of the Company, (B) no Person (other
than the Company, such entity resulting from such Business Combination, or any
employee benefit plan (or related trust) sponsored or maintained by the Company,
any Subsidiary or such entity resulting from such Business Combination)
beneficially owns, directly or indirectly, 30% or more of the

(iv) combined voting power of the then outstanding shares of Voting Stock of the
entity resulting from such Business Combination, and (C) at least a majority of
the members of the board of directors of the entity resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement or of the action of the Board providing for such Business
Combination;

provided, however, that, with respect to such Eligible Employee, such event also
constitutes a “change in control event” (as defined in Treasury
Regulation Section 1.409A-3(i)(5)(i)) for purposes of Section 409A of the Code.

(b) On or after January 1, 2009, “Change in Control” means, with respect to any
Participant, the first to occur of any of the following events:

(i) Any one person, or more than one person acting as a group acquires ownership
of stock of the Company that, together with stock held by such person or group,
constitutes more than 50% of the total Fair Market Value or total voting power
of the stock of the Company (subject to certain exceptions described below);

(ii) Any one person, or more than one person acting as a group, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the Company
possessing 35% or more of the total voting power of the stock of the Company;

(iii) A majority of members of the Board of the Company is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of the Board prior to the date of the appointment or
election; or

(iv) Any one person, or more than one person acting as a group, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) assets from the Company that have a total
gross Fair Market Value equal to or more than 40% of the total gross Fair Market
Value of all of the assets of the Company immediately prior to such acquisition
or acquisitions.

Acquisitions of Company stock pursuant to a business combination or similar
transaction, however, will not constitute a Change in Control if immediately
after such business transaction:



  (I)   the owners of Company stock immediately prior to the business
transaction own more than 55% of the entity resulting from the business
transaction in substantially the same proportions as their pre-business
transaction ownership of Company stock;



  (II)   no one person, or more than one person acting as a group, owns 30% or
more of the combined voting power of the entity resulting from the business
transaction; and

4



  (III)   at least a majority of the members of the board of directors of the
entity resulting from the business transaction were members of the incumbent
Board of the Company when the business transaction agreement was signed or
approved by the Company’s Board. For purposes of this exception, the incumbent
Board of the Company means those directors who were serving as of August 11,
2008 or whose appointment or election was endorsed by a majority of the
incumbent members prior to the date of such appointment or election.

Except as it pertains to subparagraph (II) above, persons will be considered to
be acting as a group if they are owners of a corporation that enters into a
merger, consolidation, purchase or acquisition of stock, or similar business
transaction with the Company.

2.10 Code. “Code” means the Internal Revenue Code of 1986, as amended, and all
lawful regulations and pronouncements promulgated thereunder.

2.11 Committee. “Committee” has the meaning set forth in Section 8.1.

2.12 Company. “Company” means Cliffs Natural Resources Inc. (formerly known as
Cleveland-Cliffs Inc) and any successor thereto.

2.13 Compensation. “Compensation” means the Base Salary and Bonus payable with
respect to an Eligible Employee for each calendar year.

2.14 Declared Rate. “Declared Rate” for any period means the Moody’s Corporate
Average Bond Yield, as adjusted on the first business day of each January,
April, July and October.

2.15 Deferral Account. “Deferral Account” means the account maintained on the
books of the Employer pursuant to Article V for the purpose of accounting for
(i) the amount of Compensation that a Participant elects to defer under the
Plan, (ii) the portion of a Cash Award that a Participant elects to defer in
cash under the Plan, and (iii) any Profit Sharing Contributions made on behalf
of the Participant.

2.16 Deferral Benefit. “Deferral Benefit” means the benefit payable to a
Participant or his or her Beneficiary pursuant to Article VI and based on such
Participant’s Account.

2.17 Deferred Share Award Account. “Deferred Share Award Account” means the
account maintained on the books of the Employer for a Participant pursuant to
Article V.

2.18 Deferred Share Award Benefit. “Deferred Share Award Benefit” means the
benefits payable in Shares to a Participant or his or her Beneficiary pursuant
to Article V and based on such Participant’s Deferred Share Award Account.

5

2.19 Determination Date. “Determination Date” means a date on which the amount
of a Participant’s Account is determined as provided in Article V. The last
business day of each month and any other date selected by the Committee shall be
a Determination Date.

2.20 Disability. “Disability” means, with respect to any Participant, that such
Participant is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, either (i) unable to engage
in any substantial gainful activity, or (ii) receiving income replacement
benefits for a period of not less than three (3) months under an accident and
health plan covering employees of the Company. Without limitation, for purpose
of this Plan, a Participant will be deemed to have a Disability if the
Participant is determined to be totally disabled by the Social Security
Administration, or is determined to be disabled in accordance with a disability
insurance program of the Company or any Selected Affiliate (provided that the
definition of disability applied under such disability insurance program
complies with the requirements of Section 409A of the Code).

2.21 Eligible Employee. “Eligible Employee” means a corporate officer of the
Company or a Mine Manager of the Company or any Employer and any employee of the
Company or an Employer who exceeds the Section 415 of the Code limit under the
Savings Plan as a result of a discretionary Profit Sharing Contribution to the
Savings Plan.

2.22 Emergency. “Emergency” means a severe financial hardship to a Participant
within the meaning of Section 409A of the Code resulting from: (i) an illness or
accident of the Member or the Member’s spouse or dependent (as defined in Code
Section 152 without regard to Code Sections 152(b)(1), (b)(2) and (d)(1)(B));
(ii) loss of the Participant’s property due to casualty; or (iii) other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant, and as discussed in Section 6.2.

2.23 Employer. “Employer” means, with respect to the Participant, the Company or
the Selected Affiliate which pays such Participant’s Compensation.

2.24 Fair Market Value. “Fair Market Value” means, prior to January 1, 2009, the
average of the highest and lowest sales prices of a Share on the specified date
(or, if no Share was traded on such date, on the next preceding date on which it
was traded) as reported in The Wall Street Journal. On or after January 1, 2009,
“Fair Market Value” means the closing price of a Share on the last day prior to
the specified date that a Share traded as reported in The Wall Street Journal.

2.25 Matching Account. “Matching Account” means the account maintained on the
books of an Employer pursuant to Article V for the purpose of accounting for the
Matching Amount for each Participant.

2.26 Matching Amount. “Matching Amount” means the amount credited to a
Participant’s Matching Account under Section 4.1.

2.27 Matching Formula. “Matching Formula” means the matching contribution
formula in effect for a specific Plan Year under the Savings Plan.

2.28 1992 or 2007 Incentive Equity Plan. “1992 or 2007 Incentive Equity Plan”
means, as applicable, (i) the Company’s 1992 Incentive Equity Plan (as Amended
and Restated as of May 13, 1997), as amended, or (ii) the Company’s 2007
Incentive Equity Plan, as amended.

2.29 Participant. “Participant” means any Eligible Employee who elects to
participate by filing a Participation Agreement as provided in Section 3.2, in
Annex A or in Annex B.

2.30 Participation Agreement. Participation Agreement” means the agreement filed
by a Participant, in the form prescribed by the Committee, pursuant to
Section 3.2, Annex A or Annex B.

2.31 Performance-Based Compensation. “Performance-Based Compensation” means the
amount awarded to a Participant as a Cash Award or Share Award for a Plan Year
(i) the amount of which, or the entitlement to which, is contingent on the
satisfaction of organizational or individual performance criteria relating to a
performance period of at least 12 consecutive months, provided that such
criteria have been established in writing by not later than 90 days after the
commencement of the period of service to which the criteria relates and the
outcome is substantially uncertain at the time the criteria are established and
(ii) that has been designated by the Committee as “Performance-Based
Compensation” under this Plan.

2.32 Plan. “Plan” means the Cliffs Natural Resources Inc. (formerly known as
Cleveland-Cliffs Inc) 2005 Voluntary Non Qualified Deferred Compensation Plan,
as amended and restated as of January 1, 2005, as amended from time to time. The
Plan includes Annex A and Annex B.

2.33 Plan Accounts. “Plan Accounts” means a Participant’s Deferral Account,
Matching Account and Deferred Share Award Account.

2.34 Plan Year. “Plan Year” means a twelve month period commencing January 1 and
ending the following December 31.

2.35 Profit Sharing Contribution. “Profit Sharing Contribution” means the
amount, if any, that is contributed to this Plan by an Employer on behalf of a
Participant in lieu of a discretionary profit sharing contribution that cannot
be made to the Savings Plan because such contribution exceeds the limit under
Section 415 of the Code.

2.36 Savings Plan. “Savings Plan” means, with respect to a Participant,
whichever of the Cliffs and Associated Employers Salaried Employees Supplemental
Retirement Savings Plan (renamed as the Cleveland-Cliffs Inc and Associated
Employers Salaried Employees Savings Plan, effective January 1, 2007) or the
Northshore Mining Company and Silver Bay Power Company Retirement Savings Plan
to which he or she is eligible to contribute.

2.37 Selected Affiliate. “Selected Affiliate” means any corporation or business
organization during any period in which it is a member of a controlled group of
corporations or trades or businesses within the meaning of Sections 414(b) and
414(c) of the Code provided that in such Code Sections “50%” shall be used
wherever “80%” appears, which controlled group includes the Company, but, in
each case, only during the periods any such corporation, business organization
or member would be so considered under Section 414(b) or 414(c) of the Code.

2.38 Share. “Share” means a share of common stock of the Company.

2.39 Share Ownership Guidelines. “Share Ownership Guidelines” means the
Cleveland-Cliffs Inc Directors’ and Officers’ Share Ownership Guidelines, as
amended from time to time.

2.40 Share Award. Share Award” means any compensation payable in Shares to an
Eligible Employee for his or her services to the Company or a Selected Affiliate
pursuant to the Company’s 1992 or 2007 Incentive Equity Plan.

2.41 Subsidiary. Subsidiary” means an entity in which the Company directly or
indirectly beneficially owns 50% or more of the outstanding securities entitled
to vote generally in the election of directors.

2.42 Termination of Service. “Termination of Service” means the “separation from
service” for purposes of Section 409A of the Code of any Participant or former
Participant from the Company and all Selected Affiliates, generally including
the severance of such employee’s employment relationship with the Company and
all Selected Affiliates for any reason, voluntarily or involuntarily, and with
or without cause, including without limitation, quit, discharge, retirement,
disability, death, failure to return to active employment at the end of a leave
of absence (including military leave, sick leave, or other bona fide leave of
absence) or permanent decrease in service to the Company and all Selected
Affiliates to a level that is no more than twenty percent (20%) of its prior
level, as described below. For this purpose, whether a separation from service
has occurred is determined based on whether it is reasonably anticipated that no
further services will be performed by such employee after a certain date or that
the level of bona fide services the employee will perform after such date
(whether as an employee or as an independent contractor) would permanently
decrease to no more than twenty percent (20%) of the average level of bona fide
services performed (whether as an employee or an independent contractor) over
the immediately preceding thirty-six (36) month period (or the full period of
services if the employee has been providing services for less than thirty-six
(36) months). The transfer of an employee from the Company or a Selected
Affiliate to the Company or another Selected Affiliate shall not constitute a
Termination of Service for purposes of this Plan.

2.43 Unit. Unit” means an accounting unit equal in value to one (1) Share. The
number of Units included in any Deferred Share Award Account shall be adjusted
as appropriate to reflect any stock dividend, stock split, recapitalization,
merger, spinoff or other similar event affecting Shares.

8

ARTICLE III

ELIGIBILITY, PARTICIPATION AND DEFERRAL ELECTIONS

3.1 Eligibility. Eligibility to participate in the Plan for any Plan Year with
respect to deferral of Compensation or a Cash Award or Share Award is limited to
Eligible Employees.

3.2 Participation. Participation in the Plan shall be limited to Eligible
Employees who elect to participate in the Plan each year by filing a
Participation Agreement with the Committee.

(a) Initial Deferral Election. No later than December 31 in each Plan Year, an
Eligible Employee shall file a properly completed and executed Participation
Agreement with the Committee. Such Participation Agreement may elect to defer:

(i) up to 50% of the Participant’s Base Salary to be paid in the next Plan Year;

(ii) up to 100% of the Participant’s Bonus to be paid for the next Plan Year
which Bonus may be payable no later than the fifteenth (15th) day of the third
(3rd) month of the second Plan Year following the filing of the Participation
Agreement;

(iii) up to 100% of the Participant’s Cash Award payable for the performance
period ending at the end of the next Plan Year and which would otherwise be
payable no later than the fifteenth (15th) day of the third (3rd) month of the
second Plan Year following the filing of the Participation Agreement; and

(iv) up to 100% of the Participant’s Share Award payable for the performance
period ending at the end of the next Plan Year and which would otherwise be
payable no later than the fifteenth (15th) day of the third (3rd) month of the
second Plan Year following the filing of the Participation Agreement.

Any such deferral election shall specify the date or events when the deferred
amount shall be paid or commence to be paid, other than in the event of death or
Disability, which may be:

(1) at a fixed date which date shall be at least:



      (A) one (1) year after the date such Base Salary, Bonus, Cash Award, or
Share Award would otherwise be payable provided that, in the case of a Cash
Award or Share Award, such Award is a Performance-Based Award; or



      (B) five (5) years after the date such Cash Award or Share Award would
otherwise be payable if the Award is not a Performance-Based Award;

(2) on a date which is the 6-Month Date;

(3) on the earlier to occur of (1) and (2) above; or

(4) on the later to occur of (1) and (2) above.

Such deferral election shall also specify the method of payment of the deferred
amount which shall be either: (I) a lump sum payment, (II) annual installments
payable over a period of years selected by the Participant up to fifteen
(15) years, or (III) a combination of (I) and (II).

A Participant may change any provision of his or her deferral election by filing
a written notice thereof with the Committee no later than such December 31st,
after which such an election becomes irrevocable.

(b) Initial Eligibility Election. In the event that an Eligible Employee first
becomes eligible to participate in the Plan or first commences employment during
the course of a Plan Year, a properly completed and executed Participation
Agreement in accordance with Section 3.2(a) may be filed with the Committee not
later than 30 days following the later of his or her eligibility date or date of
employment; provided, however, that a Participant is first eligible to
participate in this Plan only if the Participant is not a participant in any
other agreement, method, program or arrangement that, along with this Plan,
would be treated as a single nonqualified deferred compensation plan under
Section 409A of the Code. A deferral election will be irrevocable as of the last
permissible date for making such election, as described in this Section 3.2(b).

(c) Certain Transferred Employees. If an employee is transferred to a position
where he is an Eligible Employee during the middle of a Plan Year and prior to
his transfer he or she was a participant in any other agreement, method, program
or arrangement that, along with this Plan, would be treated as a single
nonqualified deferred compensation plan under Section 409A of the Code, such
Eligible Employee shall be treated as follows:

(i) Such Eligible Employee shall not participate in this Plan for the balance of
the Plan Year if, under the terms of such other arrangement, he continues to
participate in such arrangement; or

(ii) Such Eligible Employee shall participate in this Plan for the balance of
the Plan Year based on the elections which the Eligible Employee made under the
other arrangement if, under the terms of such other arrangement, he or she does
not continue to participate in such arrangement.

(d) Subsequent Deferral Election. Any election as to the date or form of payment
of amounts deferred under a Participation Agreement may be changed by the
Participant at any time and from time to time without the consent of any other
person; provided that any revision to the date or form of payment (based on the
alternatives available in Section 3.2(a)) shall be made by submitting a
completed Participation Change Form to the Committee and:

(i) the election change may not take effect until at least 12 months after the
date on which such election change is made;

(ii) the payment with respect to which such election change is made must be
deferred (other than a distribution upon death or Emergency Benefit) for a
period of not less than five (5) years from the date such payment would
otherwise have been paid; and

(iii) any election change affecting a distribution at a specified time (or
pursuant to a fixed schedule) may not be made less than 12 months before the
date the payment is scheduled to be paid. A subsequent election will become
irrevocable as of the date it becomes effective under (i) above or, if later,
the last permissible date for making such election under (iii) above.

Notwithstanding the foregoing, a subsequent deferral election with respect to an
election under Section 3.2(a)(3) or (4) may be utilized for only one of the
alternatives offered under those Sections. Thus, for example, if a Participant
elected the earlier of a fixed date or the 6-Month Date, the subsequent deferral
election may apply to (1) both the fixed date and the 6-Month Date or (2) either
the fixed date or the 6-Month Date.

(e) Installment Payments. Each installment payment in a series of installment
payments under this Plan shall be treated as a separate payment for purposes of
applying the requirements of Section 409A of the Code and Section 3.2(d) hereof
relating to subsequent deferral elections.

3.3 Deferral of Profit Sharing Contributions. The Profit Sharing Contribution an
Employer makes on behalf of a Participant, if any, will automatically be
deferred into the Participant’s Deferral Account with a deemed election form of
a single lump sum. Unless the Participant makes a subsequent deferral election
pursuant to Section 3.2(d), a Participant’s Profit Sharing Contributions will be
paid in the form of a single lump sum payment on the earlier of the 6-Month Date
or as soon as reasonably possible after the death or Disability of the
Participant.

3.4 Ineligible Participant. Notwithstanding any other provisions of this Plan to
the contrary, if the Committee determines that any Participant may not qualify
as a “management or highly compensated employee” within the meaning of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), or
regulations thereunder, such Participant shall cease to be eligible to make any
future deferral elections under Section 3.2(a). This provision shall not impact
the term of any Participation Agreement which has become effective or the time
and form or payment of amounts credited to such Participant’s Accounts, which
will be distributed by the Employer only in accordance with the other provisions
hereof, provided however, that such a Participant shall not be eligible to make
any further subsequent elections to delay payment of benefits, until such time
as he is later determined by the Administrator to have returned to status as a
member of a “select group of management or highly compensated employees” within
the meaning of ERISA.

3.5 Persons Ceasing to be Eligible Employees. If an Eligible Employee ceases to
be an Eligible Employee during the middle of a Plan Year but remains an employee
of the Company or any Subsidiary, such employee will continue to participate in
this Plan until the end of such Plan Year in accordance with his or her
Participation Agreement for the Plan Year.

ARTICLE IV

MATCHING AMOUNTS AND CREDITING OF DEFERRED COMPENSATION, MATCHING AMOUNTS AND
CASH AWARDS

4.1 Matching Amounts. An Employer shall provide Matching Amounts under this Plan
with respect to each Participant who is eligible to be allocated matching
contributions under the Savings Plan. The total Matching Amounts under this Plan
on behalf of a Participant for each Plan Year shall equal (i) the amount which
would be determined by applying the Matching Formula to the Compensation
deferred by a Participant under Section 3.2(a)(i) and under the applicable
Savings Plan, less (ii) the Employer matching contributions allocated to the
Participant under the Savings Plan for such Plan Year.

4.2 Crediting Deferred Compensation, Matching Amounts and Cash Awards.

(a) The amount of Compensation that a Participant elects to defer shall be
credited by the Employer to the Participant’s Deferral Account as of the time
such Compensation would otherwise become payable to the Participant.

(b) The amount of any Cash Award that a Participant elects to defer shall be
credited to the Participant’s Deferral Account as of the time such Cash Award
would otherwise become payable to the Participant.

(c) The Matching Amount under the Plan for each Participant shall be credited by
the Employer to the Participant’s Matching Account at the same time that
matching contributions are allocated under the Savings Plan.

(d) The number of Shares in a Share Award or percentage of Share Awards that a
Participant elects to defer shall be credited to the Participant’s Deferred
Share Award Account in Units as of the time such Share Award would otherwise
become payable to the Participant. The number of Units credited to the
Participant’s Deferred Share Award Account shall be equal to the number of
Shares of a Participant’s Share Award which the Participant has elected to
defer.

(e) The Profit Sharing Contributions for each Participant, if any, shall be
credited by the Employer to the Participant’s Deferral Account at the same time
that Profit Sharing Contributions are allocated under the Savings Plan.

12

ARTICLE V

BENEFIT ACCOUNTS

5.1 Investment of Deferral and Matching Accounts. As soon as practicable after
the crediting of any amount to a Participant’s Deferral Account or Matching
Account, the Company may, in its sole discretion, direct that the Company invest
the amount credited, in whole or in part, in such property (real, personal,
tangible or intangible), other than securities of the Company, (collectively the
“Investments”), as the Committee shall direct, or may direct that the Company
retain the amount credited as cash to be added to its general assets. The
Committee may, but is under no obligation to, direct the investment of amounts
credited to a Participant’s Deferral Account or Matching Account in accordance
with requests made by the Participant and communicated to the Committee.
Earnings from Investments shall be credited to a Participant’s Deferral Account
or Matching Account and shall be reinvested, as soon as practicable, in the
manner provided above. The Company shall be the sole owner and beneficiary of
all Investments, and all contracts and other evidences of the Investments shall
be registered in the name of the Company. The Company, under the direction of
the Committee, shall have the unrestricted right to sell any of the Investments
included in any Participant’s Deferral Account or Matching Account, and the
unrestricted right to reinvest the proceeds of the sale in other Investments or
to credit the proceeds of the sale to a Participant’s Deferral Account or
Matching Account as cash. Amounts credited to a Participant’s Deferral Account
or Matching Account that are not invested in Investments shall be credited to a
Participant’s Account as cash.

5.2 Determination of Account. As of each Determination Date, a Participant’s
Account shall consist of the following: (i) the balance of the Participant’s
Account as of the immediately preceding Determination Date, plus (ii) the
Participant’s deferred Compensation, Matching Amounts, and deferred Cash Awards
credited pursuant to Section 4.2 since the immediately preceding Determination
Date and any earnings and/or income credited to such amounts pursuant to
Sections 5.1 and 5.3 as of such Determination Date, minus (iii) any losses or
other diminution in the value of assets in such Account since the immediately
preceding Determination Date, minus (iv) the aggregate amount of distributions,
if any, made from such Participant’s Account since the immediately preceding
Determination Date.

5.3 Crediting of Interest. As of each Determination Date, the amounts credited
to a Participant’s Account as cash shall be increased by the amount of interest
earned since the immediately preceding Determination Date. Interest shall be
credited at the Declared Rate as of such Determination Date based on the balance
of the cash amounts credited to the Account since the immediately preceding
Determination Date, but after such Account has been adjusted for any
contributions or distributions to be credited or deducted for such period.
Interest for the period prior to the first Determination Date applicable to a
Participant’s Account shall be deemed earned ratably over such period.

5.4 Determination of Deferred Share Award Account. On any particular date, a
Participant’s Deferred Share Award Account shall consist of the aggregate number
of Units credited thereto pursuant to Section 4.2(d), plus any dividend
equivalents credited pursuant to Section 5.5, minus the aggregate amount of
distributions, if any, made from such Deferred Share Award Account.

5.5 Crediting and Deferral of Dividend Equivalents. Each Deferred Share Award
Account shall be credited, as of the payment date of any cash dividend paid on
Shares, with additional Units equal in value to the amount of cash dividends
paid by the Company on that number of Shares equivalent to the Units in such
Deferred Share Award Account on such payment date. Such dividend equivalents
shall be valued using Fair Market Value. A Participant may elect to convert the
Units representing such dividend equivalents to cash to be credited to his or
her Deferral Account by filing a written notice thereof with the Committee no
later than the time specified in Section 3.2(a) or (b) hereof, after which such
election becomes irrevocable with respect to cash dividends paid after the Plan
Year in which such notice is filed with the Committee. Until a Participant or
his or her Beneficiary receives his or her entire Deferred Share Award Account,
the unpaid balance thereof credited in Units shall earn dividend equivalents as
provided in this Section 5.5. A Participant may elect to receive a fixed date
distribution of a Cash Dividend Benefit equal to the amount of the dividend
equivalent to be credited to his or her Deferred Share Award Account pursuant to
Section 5.5 as of the payment date of a cash dividend on Shares. A Participant’s
election for a Cash Dividend Benefit shall be filed in writing with the
Committee not later than the last day of the second Plan Year preceding the date
the dividend equivalent otherwise would be so credited to his or her Deferred
Share Award Account.

5.6 Statements. The Committee shall cause to be kept a detailed record of all
transactions affecting each Participant’s Account and Deferred Share Award
Account and shall provide to each Participant as soon as administratively
practicable after the close of each Plan Year, a written statement setting forth
a description of the Investments and Units in such Participant’s Account and
Deferred Share Award Account and the cash balance, if any, of such Participant’s
Account, as of the last day of the preceding Plan Year and showing all
adjustments made thereto during such Plan Year.

5.7 Vesting of Account. A Participant shall be 100% vested in his or her Account
and Deferred Share Award Account at all times.

ARTICLE VI

PAYMENT OF BENEFITS

6.1 Payment of Deferral Benefit and Deferred Share Award Benefit. Upon the date
elected by the Participant for the payment of his Deferral Benefit or his
Deferred Share Award Benefit pursuant to Section 3.2(a), 3.2(b) or
Section 3.2(d) hereof, as the case may be, such benefit shall be paid in a lump
sum or annual installments as the Participant has elected.

6.2 Emergency Benefit. In the event that the Committee, upon written petition of
a Participant, determines, in its sole discretion, that the Participant has
suffered an Emergency, the Employer shall permit the withdrawal of all or any
part of a Participant’s Accounts and shall pay to the Participant, as soon as
practicable following such determination, an amount necessary to meet the
Emergency, but not exceeding the amount reasonably necessary to relieve the
Emergency upon which the request is based, plus the federal and state taxes due
on the withdrawal, as determined by the Committee. The Committee may require a
Participant who requests a withdrawal on account of an Emergency to submit such
evidence as the Committee, in its sole discretion, deems necessary or
appropriate to substantiate the circumstances upon which the request is based
and the unavailability of other resources with which the Participant may relieve
the Emergency.

Cash needs arising from foreseeable events such as the purchase of a house or
education expenses for children shall not be considered to be the result of an
unforeseeable financial emergency such to constitute an Emergency. The amount of
the Deferral Benefit and Deferred Share Award Benefit otherwise payable under
the Plan to such Participant shall be adjusted to reflect the payment of the
Emergency benefit.

Anything contained herein to the contrary notwithstanding, a Participant who
receives a distribution from the Plan due to an Emergency shall have any
current, existing deferral election(s) made under Section 3.2(a) or
(b) cancelled, and any later deferral election made under Section 3.2(a) shall
apply only to Base Salary, Bonus, Cash Awards or Share Awards that would
otherwise be payable at least six (6) months after receipt of such distribution.

Finally, if required by the terms of the Savings Plan, a Participant who
receives a hardship distribution under the Savings Plan shall have any current,
existing deferral election(s) made under Section 3.2(a) or (b) cancelled, and
any later deferral election made under Section 3.2(a) shall apply only to Base
Salary, Bonus, Cash Awards or Share Awards that would otherwise be payable at
least six (6) months after receipt of such distribution.

6.3 Annual Installment Payments. The amount of each annual installment under
Section 3.2 shall be equal to the quotient obtained by dividing the
Participant’s Account balance as of the date of such installment payment by the
number of installment payments remaining to be made to or in respect of such
Participant at the time of calculation.

6.4 Form of Cash Dividend Benefit. The Cash Dividend Benefit payable pursuant to
Section 5.5 shall be in the form of a lump sum.

6.5 Form of Distribution Upon Death or Disability. Notwithstanding the
foregoing, a Participant’s Accounts (or the remaining portions thereof if
payment to the Participant had commenced) shall be distributed to his or her
Beneficiary in the form of a single lump sum payment within 60 days following
his or her death or Disability.

6.6 Share Ownership Guidelines. Notwithstanding any provision in the Plan to the
contrary, no Shares payable under this Article VI that relate to deferrals or
matching contributions made on or after January 1, 2007, may be transferred,
sold, exchanged or otherwise disposed of by any Participant who is subject to
the Share Ownership Guidelines unless and until such Participant is either in
compliance with, or no longer subject to, such Share Ownership Guidelines,
provided, however, that the Employer shall withhold Shares to the extent
necessary to satisfy federal, state or local income tax withholding
requirements, as described in Section 10.4. 15

6.7 Small Benefit. At the commencement of distribution, in the event the
Committee determines that the balance of all Accounts under the Plan is less
than $50,000, the Employer shall pay the benefit in the form of a single lump
sum payment within ninety (90) days of the distribution commencement date,
notwithstanding any provision of the Plan to the contrary. Such lump sum payment
shall be equal to the balance of the Participant’s Account, or the portion
thereof payable to a beneficiary.

6.8 Default Distribution Election. If a Participant fails to make an election
with respect to his or her Accounts in a timely manner as provided in
Section 3.2(a) or (b), distribution shall be made in a single lump sum payment
of cash or Shares, as applicable, upon the earliest to occur of the
Participant’s death, Disability or 6-Month Date.

6.9 Change in Control Distribution. Notwithstanding any other provision of the
Plan, including Annex A and Annex B, in the event of a Change in Control the
balances in each Participant’s Accounts shall become nonforfeitable and shall be
distributed in a single lump sum in cash and/or Common Shares within three
(3) business days after such Change in Control. In addition, any deferral
elections in existence on the date of the Change in Control shall be nullified
and void.

6.10 Transition Relief under Section 409A of the Code. Distribution elections
shall have been made between January 1, 2005 and December 31, 2008 which did not
fully conform to the terms and provisions of this Amendment and Restatement of
the Plan. Such elections were permitted under the transition relief provisions
of Internal Revenue Service Notice 2005-1 and subsequent guidance and shall be
given full force and effect. Such elections can be changed in any way allowed by
such transition guidance before January 1, 2009. On or after January 1, 2009,
any further change in such elections must be made in full conformity with this
Amendment and Restatement and the provisions of Section 3.2(d) hereof.

ARTICLE VII

BENEFICIARY DESIGNATION

7.1 Beneficiary Designation. Each Participant shall have the right, at any time,
to designate any person or persons as his or her Beneficiary to whom payment
under the Plan shall be made in the event of his or her death prior to complete
distribution to the Participant of his or her Account(s). Any Beneficiary
designation shall be made in a written instrument filed with the Committee and
shall be effective only when received in writing by the Committee.

7.2 Amendments. Any Beneficiary designation may be changed by a Participant by
the filing of a new Beneficiary designation, which will cancel all Beneficiary
designations previously filed.

7.3 No Designation. If a Participant fails to designate a Beneficiary as
provided above, or if all designated Beneficiaries predecease the Participant,
then the Participant’s designated Beneficiary shall be deemed to be the
Participant’s estate.

16

7.4 Effect of Payment. Payment to a Participant’s Beneficiary (or, upon the
death of a Beneficiary, to the Beneficiary’s estate) shall completely discharge
the Employer’s obligations under the Plan.

ARTICLE VIII

ADMINISTRATION

8.1 Committee. The administrative committee for the Plan (the “Committee”) shall
be those members of the Compensation and Organization Committee of the Board who
are not Participants, as long as there are at least three such members. If there
are not at least three such non participating persons on the Compensation
Committee, the chief executive officer of the Company shall appoint other non
participating Directors or Company officers to serve on the Committee. The
Committee shall supervise the administration and operation of the Plan, may from
time to time adopt rules and procedures governing the Plan and shall have
authority to construe and interpret the Plan (including, without limitation, by
supplying omissions from, correcting deficiencies in, or resolving
inconsistencies and ambiguities in, the language of the Plan).

8.2 Agents. The Committee may appoint an individual, who may be an employee of
the Company, to be the Committee’s agent with respect to the day today
administration of the Plan. In addition, the Committee may, from time to time,
employ other agents and delegate to them such administrative duties as it sees
fit, and may from time to time consult with counsel who may be counsel to the
Company.

8.3 Binding Effect of Decisions. Any decision or action of the Committee with
respect to any question arising out of or in connection with the administration,
interpretation and application of the Plan shall be final and binding upon all
persons having any interest in the Plan.

8.4 Indemnity of Committee. The Company shall indemnify and hold harmless the
members of the Committee and their duly appointed agents under Section 8.2
against any and all claims, loss, damage, expense or liability arising from any
action or failure to act with respect to the Plan, except in the case of gross
negligence or willful misconduct by any such member or agent of the Committee.

ARTICLE IX

AMENDMENT AND TERMINATION OF PLAN

9.1 Amendment. The Company, on behalf of itself and of each Selected Affiliate
may at any time amend, suspend or reinstate any or all of the provisions of the
Plan, except that no such amendment, suspension or reinstatement may adversely
affect any Participant’s Account or Deferred Share Award Account, as it existed
as of the effective date of such amendment, suspension or reinstatement, without
such Participant’s prior written consent, unless such amendment is deemed
necessary by the Company to bring this Plan into compliance with Section 409A of
the Code or any other applicable law. Written notice of any amendment or other
action with respect to the Plan shall be given to each Participant.

Notwithstanding the above paragraph, no future amendment to this Plan shall
apply to any Participant’s Plan benefits that were earned and vested on or
before December 31, 2004, except to the extent expressly provided in such
amendment.

9.2 Termination. The Company, on behalf of itself and of each Selected
Affiliate, in its sole discretion, may terminate this Plan at any time and for
any reason whatsoever. In the event the Company elects to terminate the Plan as
provided in this Section, no distribution of Accounts or payment of benefits
shall occur as a result, except as otherwise provided in an amendment to this
Plan, including without limitation an amendment to the Plan for the liquidation
and termination of the Plan where:

(a) the termination and liquidation does not occur proximate to a downturn in
the financial health of the Company and Affiliates;

(b) the Plan and all arrangements required to be aggregated with the Plan under
Section 409A of the Code are terminated and liquidated;

(c) no payments, other than those that would be payable under the terms of the
Plan and the aggregated arrangements if the termination and liquidation had not
occurred, are made within twelve (12) months of the date the Company takes all
necessary action to irrevocably terminate and liquidate the Plan;

(d) all payments are made within twenty-four (24) months of the date the Company
takes all necessary action to irrevocably terminate and liquidate the Plan; and

(e) the Company or Subsidiaries do not adopt a new arrangement that would be
aggregated with any terminated arrangement under Section 409A of the Code, at
any time within three (3) years following the date of the date the Company takes
all necessary action to irrevocably terminate and liquidate the Plan.

ARTICLE X

MISCELLANEOUS

10.1 Funding. Participants, their Beneficiaries, and their heirs, successors and
assigns, shall have no secured interest or claim in any property or assets of
the Employer. The Employer’s obligation under the Plan shall be merely that of
an unfunded and unsecured promise of the Employer to pay money in the future.
Notwithstanding the foregoing, in the event of a Change in Control (that does
not result in a change in the financial health of the Company), the Company
shall create an irrevocable trust to hold funds to be used in payment of the
obligations of the Employers under the Plan, and the Company shall fund such
trust in an amount equal to no less than the total value of the Participants’
Accounts or Deferred Share Award Accounts under the Plan as of the Determination
Date immediately preceding the Change in Control, provided that any funds
contained therein shall remain liable for the claims of the respective
Employer’s general creditors.

10.2 Nonassignability. No right or interest under the Plan of a Participant or
his or her Beneficiary (or any person claiming through or under any of them)
shall be assignable or transferable in any manner or be subject to alienation,
anticipation, sale, pledge, encumbrance or other legal process or in any manner
be liable for or subject to the debts or liabilities of any such Participant or
Beneficiary. If any Participant or Beneficiary shall attempt to or shall
transfer, assign, alienate, anticipate, sell, pledge or otherwise encumber his
or her benefits hereunder or any part thereof, or if by reason of his or her
bankruptcy or other event happening at any time such benefits would devolve upon
anyone else or would not be enjoyed by him or her, then such assignment shall be
void ab initio.

10.3 Legal Fees and Expenses. It is the intent of the Company and each Selected
Affiliate that following a Change in Control no Eligible Employee or former
Eligible Employee be required to incur the expenses associated with the
enforcement of his or her rights under this Plan by litigation or other legal
action because the cost and expense thereof would substantially detract from the
benefits intended to be extended to an Eligible Employee hereunder. Accordingly,
if it should appear that the Employer has failed to comply with any of its
obligations under this Plan or in the event that the Employer or any other
person takes any action to declare this Plan void or unenforceable, or
institutes any litigation designed to deny, or to recover from, the Eligible
Employee the benefits intended to be provided to such Eligible Employee
hereunder, the Employer irrevocably authorizes such Eligible Employee from time
to time to retain counsel of his or her choice, at the expense of the Employer
as hereafter provided, to represent such Eligible Employee in connection with
the initiation or defense of any litigation or other legal action, whether by or
against the Employer or any director, officer, stockholder or other person
affiliated with the Employer in any jurisdiction. Notwithstanding any existing
or prior attorney client relationship between the Employer and such counsel, the
Employer irrevocably consents to such Eligible Employee’s entering into an
attorney client relationship with such counsel, and in that connection the
Employer and such Eligible Employee agree that a confidential relationship shall
exist between such Eligible Employee and such counsel. The Employer shall pay
and be solely responsible for any and all attorneys’ and related fees and
expenses incurred by such Eligible Employee as a result of the Employer’s
failure to perform under this Plan or any provision thereof; or as a result of
the Employer or any person contesting the validity or enforceability of this
Plan or any provision thereof. The Employer agrees to reimburse an Eligible
Employee or pay directly to such counsel any and all reasonable costs and
expenses (including but not limited to reasonable attorneys’ fees) an Eligible
Employee may incur in connection with such failure to perform under the Plan
with such reimbursement to occur no later than the end of the taxable year
following the taxable year in which such expense was incurred. In addition, the
amounts eligible for reimbursement during any one taxable year under this
Section 10.3 may not affect the expenses eligible for reimbursement in any other
taxable year under this Section 10.3.

10.4 Withholding Taxes. The Employer shall withhold the minimum amount of taxes
which it determines it is required by law or required by the terms of this Plan
to withhold in connection with any recognition of income incident to this Plan
payable in cash or Shares to a Participant or Beneficiary. In the event of a
taxable event occurring with regard to Shares on or after the date that the
Shares become nonforfeitable, the Employer shall reduce the fewest number of
such Shares credited to the Participant or Beneficiary’s Accounts for the Fair
Market Value of such Shares to equal (or exceed by not more than the Fair Market
Value of a single Share) the Participant’s or other person’s “Minimum
Withholding Tax Liability” resulting from such recognition of income. The
Employer shall pay cash equal to such Fair Market Value to the appropriate
taxing authority for purposes of satisfying such withholding responsibility. If
a distribution or other event does not result in any withholding tax liability
as a result of the Participant’s election to be taxed at an earlier date or for
any other reason, the Company shall not reduce the Shares credited to such
Account. For purposes of this Section 10.4, a person’s “Minimum Withholding Tax
Liability” is the product of: (a) the aggregate minimum applicable federal and
applicable state and local income withholding tax rates on the date of a
recognition of income incident to the Plan; and (b) the Fair Market Value of the
Shares recognized as income to the Participant or other person determined as of
the date of recognition of income, or other taxable amount under applicable
statutes.

10.5 Captions. The captions contained herein are for convenience only and shall
not control or affect the meaning or construction hereof.

10.6 Governing Law. The provisions of the Plan shall be construed and
interpreted according to the laws of the State of Ohio.

10.7 Successors. The provisions of the Plan shall bind and inure to the benefit
of the Company, its selected Affiliates, and their respective successors and
assigns. The term successors as used herein shall include any corporate or other
business entity which shall, whether by merger, consolidation, purchase or
otherwise, acquire all or substantially all of the business and assets of the
Company or a Selected Affiliate and successors of any such corporation or other
business entity.

10.8 Right to Continued Service. Nothing contained herein shall be construed to
confer upon any Eligible Employee the right to continue to serve as an Eligible
Employee of the Employer or in any other capacity.

10.9 Prior Plan Provisions. The provisions of the Plan in effect prior to
January 1, 2005 shall govern amounts which were earned and vested prior to such
date.

10.10 Section 409A Compliance. It is the intention and purpose of the Company
that this Plan shall be, at all relevant times, in compliance with (or exempt
from) Section 409A of the Code and all other applicable laws, and this Plan
shall be so interpreted and administered. In addition to the general amendment
rights of the Company with respect to the Plan, the Company specifically retains
the unilateral right (but not the obligation) to make, prospectively or
retroactively, any amendment to this Plan or any related document as it deems
necessary or desirable to more fully address issues in connection with
compliance with (or exemption from) Section 409A of the Code and such other
laws. In no event, however, shall this section or any other provisions of this
Plan be construed to require the Company to provide any gross-up for the tax
consequences of any provisions of, or payments under, this Plan and the Company
shall have no responsibility for tax or legal consequences to any Participant
(or Beneficiary) resulting from the terms or operation of this Plan.

20

Executed this 11th day of November, 2008.

CLIFFS NATURAL RESOURCES INC.

By: /s/ William A. Brake



    Its: Executive Vice President – Human and Technical Resources

21

3

ANNEX A

CLIFFS NATURAL RESOURCES INC. (formerly known as CLEVELAND-CLIFFS INC)

MANAGEMENT SHARE ACQUISITION PROGRAM

Terms and Conditions

ARTICLE I

ESTABLISHMENT

A 1.1 Establishment.

(a) This Article contains the following terms and conditions applicable to the
MSAP.

(b) Credits, distributions and issuances of Shares under the MSAP may be made
under the 1992 or 2007 Incentive Equity Plan or otherwise.

A 1.2 Term of MSAP. The MSAP shall terminate upon the earliest of (a) the
termination of the Plan, or (b) the termination by the Company of the MSAP, each
in accordance with section 9.2 of the Plan.

ARTICLE II

DEFINITIONS

A 2.1 Special Definitions Applicable to the MSAP. Unless provided otherwise in
the MSAP, all capitalized terms shall have the same meanings as set forth in the
Plan. For purposes of the MSAP, the following terms shall be defined as set
forth below:

“Account” means the bookkeeping account maintained for each Participant showing
his or her interest under the MSAP. An Account shall consist of a “Cash
Account,” a “Deferred Shares Account” and a “Matching Shares Account”. The
number of Shares in an Account shall be adjusted as appropriate to reflect any
stock dividend, stock split, recapitalization, merger, spinoff or other similar
event affecting Shares.

“Deferral Commitment” means an agreement by a Participant in a Participation
Agreement (in accordance with Article III of the Plan) to have a specified
percentage or dollar amount of his or her Bonus deferred under the MSAP for a
specified period in the future.

“Deferred Shares” means the Shares notionally credited to a Participant’s
Deferred Shares Account.

“Insider Participant” means any Participant who is required to file reports with
the Securities and Exchange Commission pursuant to Section 16(a) of the Exchange
Act, and any rules promulgated thereunder.

“Matching Shares” means the notional Shares credited to a Participant’s Matching
Shares Account pursuant to Section A 5.1(a) and/or restricted shares issued to a
Participant pursuant to Section A 5.1(b), as the context requires.

“Quarter Date” means the last day of a calendar quarter.

“Retirement” means retirement from active employment with the Company and each
of its Selected Affiliates on or after attaining age 65 or, if earlier, the age
at which the Participant may retire with an unreduced normal retirement benefit
under the tax-qualified pension benefit plan sponsored by the Company or a
Selected Affiliate and applicable to the Participant, or early retirement under
such plan with the consent of the Committee.

“Settlement Date” means the date provided herein or in the Plan for distribution
of all or a portion of the amounts deferred during a Plan Year.

ARTICLE III
PARTICIPATION

A 3.1 Participation. Any Eligible Employee may participate in the MSAP.

A 3.2 Duration of Participation. Participation in the MSAP shall continue as
long as the Participant is eligible to receive benefits under the MSAP.

ARTICLE IV
DEFERRALS AND VOLUNTARY AMOUNTS

A 4.1 Amount of Deferral. As determined by the Committee with respect to each
Plan Year, a Participant may elect to defer a specified dollar amount or
percentage of his or her Bonus in accordance with Section 3.2(a) or (b) of the
Plan. A Participant’s deferral election under a Participation Agreement pursuant
to Section 3.2(a) or (b) shall designate the time of distribution for the
Participant’s MSAP Accounts (that is, the Participant’s Cash Account, Deferred
Shares Account and Matching Shares Account) for such Plan Year which date must
be (a) the 6-Month Date, (b) a specified date which is no earlier than the first
day of the sixth Plan Year following the Plan Year when the Bonus would have
otherwise been payable, or (c) the earlier of (a) or (b). In the event that a
Participant fails to make an election under this Section A 4.1 or makes an
improper election hereunder, the Participant’s MSAP Accounts shall be
distributed on the earlier of January 15 in the sixth Plan Year after the Plan
Year when the Bonus would otherwise have been paid or the 6-Month Date.

A 4.2 Automatic Deferrals. A Participant’s Bonus in excess of amounts deductible
by the Company with respect to a Plan Year under Section 162(m) of the Code may
be deferred under the MSAP under rules adopted by the Committee, so long as such
rules comply with Section 409A of the Code and Section 3.2 of the Plan.

ARTICLE V
MATCHING CONTRIBUTIONS

A 5.1 Matching Contributions.

The Company shall at the discretion of the Committee either

(a) credit to the Participant’s Matching Shares Account 25% of the amounts
allocated to his or her Deferred Shares Account directly as the result of Bonus
deferrals made pursuant to Section A 4.1, but no such credit shall be made as
the result of allocation of dividends pursuant to Section A 6.4. (Matching
Shares credited pursuant to this Subsection shall become nonforfeitable in
accordance with Section A 6.6); or

(b) issue restricted shares equal in number to 25% of the amounts allocated to
his or her Deferred Shares Account directly as the result of Bonus deferrals
made pursuant to Section A 4.1, but no such issuance shall be made as the result
of allocation of dividends pursuant to Section A 6.4. (Restricted shares issued
pursuant to this Subsection shall become nonforfeitable five years after the
issuance, subject to such conditions of continuous employment and continuous
share ownership as are set forth in a restricted share agreement by and between
the Company and the Participant).

ARTICLE VI

PARTICIPANT ACCOUNTS

A 6.1 Establishment of Accounts. The Company, through its accounting records,
shall establish a Deferred Shares Account and a Cash Account, and, as necessary,
a Matching Shares Account for each Participant who elects to defer a Bonus as
provided in Section A 4.1.

A 6.2 Crediting of Deferral Commitments and Matching Contributions. The portion
of a Participant’s Bonus that is deferred pursuant to a Deferral Commitment and
any related matching contribution under Section A 5.1(a) shall be credited to
the Participant’s Deferred Shares Account and Matching Shares Account,
respectively, as of the date the corresponding non deferred portion of the Bonus
would have been paid to the Participant; provided, however, that the portion of
a Participant’s Bonus that is deferred pursuant to Section A 4.2 shall be
credited to the Participant’s Account as of the date the Bonus would have been
paid to the Participant absent the application of Section A 4.2. From January 1,
2005 through December 31, 2008, as of such payment date, (a) the credits to each
Participant’s Deferred Shares Account for each such payment date, shall be
deemed invested in a number of whole Deferred Shares determined by dividing such
credits by the Fair Market Value for such date, and (b) the credits for such
date to each Participant’s Matching Shares Account shall be deemed invested in a
number of whole Matching Shares determined by dividing such credits by the Fair
Market Value for such date. Fractional Shares shall be credited to the Cash
Account. On or after January 1, 2009, as of such payment date, (i) the credits
to each Participant’s Deferred Shares Account for each such payment date, shall
be deemed invested in a number of Deferred Shares computed to the nearest one
one-thousandth (1/1000) of a Share determined by dividing such credits by the
Fair Market Value for such date, and (ii) the credits for such date to each
Participant’s Matching Shares Account shall be deemed invested in a number of
Matching Shares computed to the nearest one one-thousandth (1/1000) of a Share
determined by dividing such credits by the Fair Market Value for such date.

A 6.3 Determination of Accounts.

(a) The balance credited to each Participant’s Account as of a particular date
shall equal the amount credited pursuant to Section A 6.2, and shall be adjusted
in the manner provided in Section A 6.4.

(b) The Company through its accounting records, shall maintain a separate and
distinct record of the amount in each Account for each Plan Year as adjusted to
reflect income and distributions.

A 6.4 Adjustments to Accounts.

(a) Each Account shall be credited, as of the payment date of any cash dividend
paid on Shares, with additional Deferred Shares and Matching Shares equal in
value to the amount of cash dividends paid by the Company on that number of
Shares equivalent to the respective number of Deferred Shares and Matching
Shares in such Account on such payment date. From January 1, 2005 through
December 31, 2008, the additional Shares shall be calculated by dividing the
dollar value of such dividend equivalents by the Fair Market Value at the
dividend payment date. Fractional Shares shall be credited to the Cash Account.
On or after January 1, 2009, the additional Shares shall be calculated to the
nearest one one-thousandth (1/1000) of a Share by dividing the dollar value of
such dividend equivalents by the Fair Market Value at the dividend payment date.

(b) A Participant may elect to convert the Deferred Shares representing a
portion of such dividend equivalents to cash to be credited to his or her Cash
Account by filing a written notice thereof with the Committee, which shall be
effective only with respect to cash dividends paid after the Plan Year in which
such notice is filed with the Committee. As of each Determination Date, Cash
Accounts shall be increased by the amount of interest earned since the
immediately preceding Determination Date. Interest shall be credited at the
Declared Rate as of such Determination Date based on the balance of the cash
amounts credited to the Cash Account since the immediately preceding
Determination Date, but after such Cash Account has been adjusted for any
contributions or distributions to be credited or deducted for such period.
Interest for the period prior to the first Determination Date applicable to a
Participant’s Cash Account shall be deemed earned ratably over such period.
Until a Participant or his or her Beneficiary receives his or her entire
Account, the unpaid balance thereof credited in Deferred Shares and Matching
Shares shall be credited with dividend equivalents as provided in this
Subsection, except as provided in Section A 7.2.

(c) Each Participant’s Account shall be immediately debited with the amount of
any distributions under Article VIII to or on behalf of the Participant or, in
the event of his or her death, his or her Beneficiary.

A 6.5 Statement of Accounts. As soon as practicable after the end of each
calendar quarter, a statement shall be furnished to each Participant or, in the
event of his or her death, to his or her Beneficiary showing the status of his
or her Account as of the end of the calendar quarter, any changes in his or her
Account since the end of the immediately preceding calendar quarter, and such
other information as the Committee shall determine.

A 6.6 Vesting of Accounts.

(a) Except as provided in Section A 6.7, each Participant shall at all times
have a nonforfeitable interest in his or her Deferred Shares Account balance and
his or her Cash Account balance.

(b) Matching Shares attributable to credits pursuant to Section A 5.1(a) in a
Participant’s Matching Shares Account with respect to a Plan Year, and
additional Matching Shares attributable to dividend credits with respect to such
Matching Shares pursuant to Section A 6.4(a)(i), shall become nonforfeitable as
of the fifth anniversary of the crediting of the Matching Shares pursuant to
Section A 5.1(a) (the “vesting period”), provided that:

(i) the Participant has remained in the continuous employ of the Company or a
Selected Affiliate during the applicable vesting period; and

(ii) the Participant, during the applicable vesting period, does not receive a
distribution of deemed Shares credited to his or her Deferred Shares Account as
the result of the deferral by the Participant of the Bonus which relates to the
crediting of the Matching Shares pursuant to Section A 5.1(a).

(c) Notwithstanding the provisions of Subsection (b) of this Section, the
nonvested portion of a Participant’s Account will become immediately
nonforfeitable in the event of the Participant’s death, Disability, or upon the
occurrence of a Change in Control of the Company.

(d) Notwithstanding the provisions of Subsection (b) of this Section, the
nonvested portion of a Participant’s Account will become nonforfeitable in the
event of the Participant’s Retirement, provided that the Participant does not
receive a distribution from the MSAP of the Shares attributable to the Deferred
Shares relating to the nonvested Matching Shares until the fifth anniversary of
the applicable date of issuance.

(e) Any portion of an Account as to which the requirements of Subsections (b),
(c) or (d) of this Section have not been satisfied shall be forfeited, unless
the Committee determines otherwise.

(f) For purposes of this Section, the continuous employment of a Participant
with the Company or a Selected Affiliate shall not be deemed to have been
interrupted, and the Participant will not be deemed to have ceased to be an
employee of the Company or a Selected Affiliate, by reason of the transfer of
his or her employment among the Company and its Selected Affiliates or of an
approved leave or absence.

ARTICLE VII
DISTRIBUTIONS

A 7.1 Distribution of Accounts.

(a) Except in the case of death, Disability, Change in Control and Emergency,
each portion of a Participant’s Accounts shall be distributed to him at the time
and in the form that the Participant shall have elected in accordance with
Section 3.2 of the Plan. If, at the time of distribution of a portion of the
Participant’s Deferred Shares Account, Matching Shares relating to such Deferred
Shares that have not been credited to the Participant’s Account for at least
five years shall be forfeited.

(b) In the case of the death of a Participant, all of his or her accounts under
the MSAP shall be distributed to his or her beneficiaries as soon as possible in
a single lump sum payment regardless of the elections of the Participant. All
Matching Shares credited to the Participant’s Matching Shares Account shall be
fully vested and nonforfeitable in the event of his or her death.

(c) In the case of the Disability of a Participant, all of his or her accounts
under the MSAP shall be distributed to the Participant as soon as possible in a
single lump sum payment regardless of the elections of the Participant. All
Matching Shares credited to the Participant’s Matching Shares Account shall be
fully vested and nonforfeitable in the event of his or her Disability.

(d) In the case of an Emergency of a Participant, such portion of his or her
accounts under the MSAP as shall be necessary to satisfy the Emergency shall be
distributed to the Participant as soon as possible in a single lump sum payment
regardless of the elections of the Participant. If, at the time of distribution
of a portion of the Participant’s Deferred Shares Account, Matching Shares
relating to such Deferred Shares that have not been credited to the
Participant’s Account for at least five years shall be forfeited.

(e) In the case of a Change in Control, all of a Participant’s accounts under
the MSAP shall be distributed to the Participant as soon as possible in a single
lump sum payment regardless of the elections of the Participant. All Matching
Shares credited to the Participant’s Matching Shares Account shall be fully
vested and nonforfeitable in the event of a Change in Control.

(f) The number of Shares distributable shall be equal to the number of Deferred
Shares and Matching Shares in the Participant’s Account determined as of the
Quarter Date coincident with or next following his or her Settlement Date or
Dates.

A-6

A 7.2 Form of Distribution.

(a) Distribution of a Participant’s Deferred Shares and Matching Shares Account
shall be made in whole Shares plus cash equal in value to any fractional Share
in one of the forms set forth in Section 3.2(a) of the Plan, without interest,
but with dividends reinvested as provided in Section 5.5 of the Plan.
Distribution of a Participant’s Cash Account shall be made in cash.

(b) In the event that the distribution is made in installments, the amount of
cash and the number of Shares to be distributed in each installment shall be
equal to the quotient obtained by dividing the amount of cash and the number of
Deferred Shares and nonforfeitable Matching Shares in the Participant’s Account
as of the date of such installment payment by the number of installment payments
remaining to be made to such Participant at the time of calculation. Fractional
Shares shall be rounded down to the nearest whole share, and such fractional
amount shall be re-credited as a fractional Deferred Share or Matching Share in
the Participant’s Account.

(c) Notwithstanding any provision in the MSAP to the contrary, no Shares payable
from the MSAP that relate to deferrals or matching contributions made on or
after January 1, 2007, may be transferred, sold, exchanged or otherwise disposed
by any Participant who is subject to the Share Ownership Guidelines unless and
until such Participant is either in compliance with, or no longer subject to,
such Share Ownership Guidelines, provided, however, that the Company shall
withhold Shares to the extent necessary to satisfy federal, state or local
income tax withholding requirements, as described in Section 10.4 of the Plan.

A 7.3 Facility of Payment. Whenever and as often as any Participant or his or
her Beneficiary entitled to payments under the MSAP shall be under a legal
disability or, in the sole judgment of the Committee, shall otherwise be unable
to apply such payments to his or her own best interests and advantage, the
Committee in the exercise of its discretion may direct all or any portion of
such payments to be made in any one or more of the following ways: (a) directly
to him or her; (b) to his or her legal guardian or conservator; or (c) to his or
her spouse or to any other person, to be expended for his or her benefit; and
the decision of the Committee, shall in each case be final and binding upon all
persons in interest.

A 7.4 Payment of Small Accounts. Notwithstanding any other provision of the
MSAP, if a Participant’s Accounts under the Plan and the MSAP combined are
credited with $50,000 or less on his or her Settlement Date, his or her Account
shall be distributed to him or her in a single lump sum distribution as soon as
practicable, but no later than 90 days, following his or her Settlement Date.

A-7

4

ANNEX B

CLIFFS NATURAL RESOURCES INC. (formerly known as CLEVELAND-CLIFFS INC)

OFFICER SHARE ACQUISITION PROGRAM

Terms and Conditions

ARTICLE I
ESTABLISHMENT

B 1.1 Establishment.

(a) This Article contains the following terms and conditions applicable to the
OSAP.

(b) Credits, distributions and issuances of Shares under the OSAP may be made
under the 1992 or 2007 Incentive Equity Plan or otherwise.

B 1.2 Term of OSAP. The OSAP shall terminate upon the earliest of (a) the
termination of the Plan, or (b) the termination by the Company of the OSAP, each
in accordance with section 9.2 of the Plan.

ARTICLE II

DEFINITIONS

B 2.1 Special Definitions Applicable to the OSAP. Unless provided otherwise in
the OSAP, all capitalized terms shall have the same meanings as set forth in the
Plan. For purposes of the OSAP, the following terms shall be defined as set
forth below:

“Account” means the bookkeeping account maintained for each Participant showing
his or her interest under the OSAP. An Account shall consist of a “Cash
Account,” a “Investment Shares Account” and a “Matching Shares Account”. The
number of Shares in an Account shall be adjusted as appropriate to reflect any
stock dividend, stock split, recapitalization, merger, spinoff or other similar
event affecting Shares.

“Insider Participant” means any Participant who is required to file reports with
the Securities and Exchange Commission pursuant to Section 16(a) of the Exchange
Act, and any rules promulgated thereunder.

“Investment Commitment” means an agreement by a Participant in a Participation
Agreement (in accordance with Article III of the Plan) to have a specified
percentage or dollar amount of his or her Deferral Account invested in Shares
and transferred for Plan accounting purposes to the OSAP.

B-1

“Investment Shares” means the Shares notionally credited to a Participant’s
Investment Shares Account.

“Matching Shares” means the notional Shares credited to a Participant’s Matching
Shares Account pursuant to Section B 5.1(a) and/or restricted shares issued to a
Participant pursuant to Section B 5.1(b), as the context requires.

“Quarter Date” means the last day of a calendar quarter.

“Retirement” means retirement from active employment with the Company and each
of its Selected Affiliates on or after attaining age 65 or, if earlier, the age
at which the Participant may retire with an unreduced normal retirement benefit
under the tax-qualified pension benefit plan sponsored by the Company or a
Selected Affiliate and applicable to the Participant, or early retirement under
such plan with the consent of the Committee.

“Settlement Date” means the date provided herein or in the Plan for distribution
of all or a portion of the amounts deferred during a Plan Year.

ARTICLE III
PARTICIPATION

B 3.1 Participation. Any Eligible Employee who is an elected officer of the
Company may participate in the OSAP.

B 3.2 Duration of Participation. Participation in the OSAP shall continue as
long as the Participant is eligible to receive benefits under the OSAP.

ARTICLE IV
VOLUNTARY INVESTMENT OF DEFERRAL ACCOUNTS

B 4.1 Amount of Investment. As determined by the Committee with respect to each
Plan Year, a Participant may elect to invest a specified dollar amount or
percentage of his or her Deferral Account in Shares; provided, however, that no
Participant may elect to invest any such amount or percentage in excess of that
needed to enable such Participant to satisfy the Company’s Share Ownership
Guidelines in effect from time to time. As determined by the Committee with
respect to each Plan Year, a Participant may elect to defer a specified dollar
amount or percentage of his or her Bonus in accordance with Section 3.2(a) or
(b) of the Plan. A Participant’s deferral election under a Participation
Agreement pursuant to Section 3.2(a) or (b) shall designate the time of
distribution for the Participant’s OSAP Accounts (that is, the Participant’s
Cash Account, Investment Shares Account and Matching Shares Account) for such
Plan Year which date must be (a) the 6-Month Date, (b) a specified date which is
no earlier than the first day of the sixth Plan Year following the Plan Year
when the Bonus would have otherwise been payable, or (c) the earlier of (a) or
(b). In the event that a Participant fails to make an election under this
Section B 4.1 or makes an improper election hereunder, the Participant’s OSAP
Accounts shall be distributed on the earlier of January 15 in the sixth Plan
Year after the Plan Year when the Bonus would otherwise have been paid or the
6-Month Date.

ARTICLE V
MATCHING CONTRIBUTIONS

B 5.1 Matching Contributions.

The Company shall at the discretion of the Committee either

(a) credit to the Participant’s Matching Shares Account 25% of the amounts
allocated to his or her Investment Shares Account directly as the result of the
election made pursuant to Section B 4.1, but no such credit shall be made as the
result of allocation of dividends pursuant to Section B 6.4. (Matching Shares
credited pursuant to this Subsection shall become nonforfeitable in accordance
with Section B 6.6); or

(b) issue restricted shares equal in number to 25% of the amounts allocated to
his or her Investment Shares Account directly as the result of the election made
pursuant to Section B 4.1, but no such issuance shall be made as the result of
allocation of dividends pursuant to Section B 6.4. (Restricted shares issued
pursuant to this Subsection shall become nonforfeitable five years after the
issuance, subject to such conditions of continuous employment and continuous
share ownership as are set forth in a restricted share agreement by and between
the Company and the Participant).

ARTICLE VI

PARTICIPANT ACCOUNTS

B 6.1 Establishment of Accounts. The Company, through its accounting records,
shall establish an Investment Shares Account and a Cash Account, and, as
necessary, a Matching Shares Account for each Participant who elects to invest
as provided in Section B 4.1.

B 6.2 Crediting of Deferral Commitments and Matching Contributions. The portion
of a Participant’s Deferral Account that is invested pursuant to an Investment
Commitment and any related matching contribution under Section B 5.1(a) shall be
credited to the Participant’s Investment Account and Matching Shares Account,
respectively, as of the date the deemed investment in the Shares is made by the
Participant. From January 1, 2005 through December 31, 2008, as of such
investment date, (a) the credits to each Participant’s Investment Shares Account
for each such investment date, shall be deemed invested in a number of whole
Investment Shares determined by dividing such credits by the Fair Market Value
for such date, and (b) the credits for such date to each Participant’s Matching
Shares Account shall be deemed invested in a number of whole Matching Shares
determined by dividing such credits by the Fair Market Value for such date.
Fractional Shares shall be credited to the Cash Account. On or after January 1,
2009, as of such investment date, (i) the credits to each Participant’s
Investment Shares Account for each such investment date, shall be deemed
invested in a number of Investment Shares computed to the nearest one
one-thousandth (1/1000) of a Share determined by dividing such credits by the
Fair Market Value for such date, and (ii) the credits for such date to each
Participant’s Matching Shares Account shall be deemed invested in a number of
Matching Shares computed to the nearest one one-thousandth (1/1000) of a Share
determined by dividing such credits by the Fair Market Value for such date.

B 6.3 Determination of Accounts.

(a) The balance credited to each Participant’s Account as of a particular date
shall equal the amount credited pursuant to Section B 6.2, and shall be adjusted
in the manner provided in Section B 6.4.

(b) The Company through its accounting records, shall maintain a separate and
distinct record of the amount in each Account for each Plan Year as adjusted to
reflect income and distributions.

B 6.4 Adjustments to Accounts.

(a) Each Account shall be credited, as of the payment date of any cash dividend
paid on Shares, with additional Investment Shares and Matching Shares equal in
value to the amount of cash dividends paid by the Company on that number of
Shares equivalent to the respective number of Investment Shares and Matching
Shares in such Account on such payment date. From January 1, 2005 through
December 31, 2008, the additional Shares shall be calculated by dividing the
dollar value of such dividend equivalents by the Fair Market Value at the
dividend payment date. Fractional Shares shall be credited to the Cash Account.
On or after January 1, 2009, the additional Shares shall be calculated to the
nearest one one-thousandth (1/1000) of a Share by dividing the dollar value of
such dividend equivalents by the Fair Market Value at the dividend payment date.

(b) A Participant may elect to convert the Investment Shares representing a
portion of such dividend equivalents to cash to be credited to his or her Cash
Account by filing a written notice thereof with the Committee, which shall be
effective only with respect to cash dividends paid after the Plan Year in which
such notice is filed with the Committee. As of each Determination Date, Cash
Accounts shall be increased by the amount of interest earned since the
immediately preceding Determination Date. Interest shall be credited at the
Declared Rate as of such Determination Date based on the balance of the cash
amounts credited to the Cash Account since the immediately preceding
Determination Date, but after such Cash Account has been adjusted for any
contributions or distributions to be credited or deducted for such period.
Interest for the period prior to the first Determination Date applicable to a
Participant’s Cash Account shall be deemed earned ratably over such period.
Until a Participant or his or her Beneficiary receives his or her entire
Account, the unpaid balance thereof credited in Investment Shares and Matching
Shares shall be credited with dividend equivalents as provided in this
Subsection, except as provided in Section B 7.2.

(c) Each Participant’s Account shall be immediately debited with the amount of
any distributions under Article VIII to or on behalf of the Participant or, in
the event of his or her death, his or her Beneficiary.

B 6.5 Statement of Accounts. As soon as practicable after the end of each
calendar quarter, a statement shall be furnished to each Participant or, in the
event of his or her death, to his or her Beneficiary showing the status of his
or her Account as of the end of the calendar quarter, any changes in his or her
Account since the end of the immediately preceding calendar quarter, and such
other information as the Committee shall determine.

B 6.6 Vesting of Accounts.

(a) Each Participant shall at all times have a nonforfeitable interest in his or
her Investment Shares Account balance and his or her Cash Account balance.

(b) Matching Shares attributable to credits pursuant to Section B 5.1(a) in a
Participant’s Matching Shares Account with respect to a Plan Year, and
additional Matching Shares attributable to dividend credits with respect to such
Matching Shares pursuant to Section B 6.4(a)(i), shall become nonforfeitable as
of the fifth anniversary of the crediting of the Matching Shares pursuant to
Section B 5.1(a)(the “vesting period”), provided that:

(A) the Participant has remained in the continuous employ of the Company or a
Selected Affiliate during the applicable vesting period; and

(B) the Participant, during the applicable vesting period, does not receive a
distribution of deemed Shares credited to his or her Investment Shares Account
as the result of the investment by the Participant which relates to the
crediting of the Matching Shares pursuant to Section B 5.1(a).

(c) Notwithstanding the provisions of Subsection (b) of this Section, the
nonvested portion of a Participant’s Account will become immediately
nonforfeitable in the event of the Participant’s death, Disability, or upon the
occurrence of a Change in Control of the Company.

(d) Notwithstanding the provisions of Subsection (b) of this Section, the
nonvested portion of a Participant’s Account will become nonforfeitable in the
event of the Participant’s Retirement, provided that the Participant does not
receive a distribution from the OSAP of the Shares attributable to the
Investment Shares relating to the nonvested Matching Shares until the fifth
anniversary of the applicable date of issuance.

(e) Any portion of an Account as to which the requirements of Subsection (b) of
this Section have not been satisfied shall be forfeited, unless the Committee
determines otherwise.

(f) For purposes of this Section, the continuous employment of a Participant
with the Company or a Selected Affiliate shall not be deemed to have been
interrupted, and the Participant will not be deemed to have ceased to be an
employee of the Company or a Selected Affiliate, by reason of the transfer of
his or her employment among the Company and its Selected Affiliates or of an
approved leave or absence.

ARTICLE VII

DISTRIBUTIONS

B 7.1 Distribution of Account.

(a) Except in the case of death, Disability, Change in Control and Emergency,
each portion of a Participant’s Accounts shall be distributed to him at the time
and in the form that the Participant shall have elected in accordance with
Section 3.2 of the Plan. If, at the time of distribution of a portion of the
Participant’s Investment Shares Account, Matching Shares relating to such
Investment Shares that have not been credited to the Participant’s Account for
at least five years shall be forfeited.

(b) In the case of the death of a Participant, all of his or her accounts under
the OSAP shall be distributed to his or her beneficiaries as soon as possible in
a single lump sum payment regardless of the elections of the Participant. All
Matching Shares credited to the Participant’s Matching Shares Account shall be
fully vested and nonforfeitable in the event of his or her death.

(c) In the case of the Disability of a Participant, all of his or her accounts
under the OSAP shall be distributed to the Participant as soon as possible in a
single lump sum payment regardless of the elections of the Participant. All
Matching Shares credited to the Participant’s Matching Shares Account shall be
fully vested and nonforfeitable in the event of his or her Disability.

(d) In the case of an Emergency of a Participant, such portion of his or her
accounts under the OSAP as shall be necessary to satisfy the Emergency shall be
distributed to the Participant as soon as possible in a single lump sum payment
regardless of the elections of the Participant. If, at the time of distribution
of a portion of the Participant’s Investment Shares Account, Matching Shares
relating to such Investment Shares that have not been credited to the
Participant’s Account for at least five years shall be forfeited.

(e) In the case of a Change in Control, all of a Participant’s accounts under
the OSAP shall be distributed to the Participant as soon as possible in a single
lump sum payment regardless of the elections of the Participant. All Matching
Shares credited to the Participant’s Matching Shares Account shall be fully
vested and nonforfeitable in the event of a Change in Control.

(f) The number of Shares distributable shall be equal to the number of
Investment Shares and Matching Shares in the Participant’s Account determined as
of the Quarter Date coincident with or next following his or her Settlement Date
or Dates.

B-6

B 7.2 Form of Distribution.

(a) Distribution of a Participant’s Investment Shares and Matching Shares
Accounts shall be made in whole Shares plus cash equal in value to any
fractional Share in one of the forms set forth in Section 3.2(a) of the Plan,
without interest, but with dividends reinvested as provided in Section 5.5 of
the Plan. Distribution of a Participant’s Cash Account shall be made in cash.

(b) In the event that the distribution is made in installments, the amount of
cash and the number of Shares to be distributed in each installment shall be
equal to the quotient obtained by dividing the amount of cash and the number of
Investment Shares and nonforfeitable Matching Shares in the Participant’s
Account as of the date of such installment payment by the number of installment
payments remaining to be made to such Participant at the time of calculation.
Fractional Shares shall be rounded down to the nearest whole share, and such
fractional amount shall be re-credited as a fractional Investment Share or
Matching Share in the Participant’s Account.

(c) Notwithstanding any provision in the OSAP to the contrary, no Shares payable
from the OSAP that relate to deferrals or matching contributions made on or
after January 1, 2007, may be transferred, sold, exchanged or otherwise disposed
by any Participant who is subject to the Share Ownership Guidelines unless and
until such Participant is either in compliance with, or no longer subject to,
such Share Ownership Guidelines, provided, however, that the Company shall
withhold Shares to the extent necessary to satisfy federal, state or local
income tax withholding requirements, as described in Section 10.4 of the Plan.

B 7.3 Facility of Payment. Whenever and as often as any Participant or his or
her Beneficiary entitled to payments under the OSAP shall be under a legal
disability or, in the sole judgment of the Committee, shall otherwise be unable
to apply such payments to his or her own best interests and advantage, the
Committee in the exercise of its discretion may direct all or any portion of
such payments to be made in any one or more of the following ways: (a) directly
to him or her; (b) to his or her legal guardian or conservator; or (c) to his or
her spouse or to any other person, to be expended for his or her benefit; and
the decision of the Committee, shall in each case be final and binding upon all
persons in interest.

B 7.4 Payment of Small Accounts. Notwithstanding any other provision of the
OSAP, if a Participant’s Accounts under the Plan and OSAP combined are credited
with $50,000 or less on his or her Settlement Date, his or her Account shall be
distributed to him or her in a single lump sum distribution as soon as
practicable, but no later than 90 days, following his or her Settlement Date.

B-7

5